HORNBECK, J.,
Dissenting:
I concur with the majority as to the first assignment of error but am in disagreement as to the second assignment. In approaching the question presented by this assignment of error I give no attention whatever to the question of waiver of the privilege by the plaintiff because the majority did not consider it and counsel did not urge it. The determination of the majority is based upon the proposition that the plaintiff and Dr. Jentgen did not sustain the relationship of patient and physician because the plaintiff was not examined by the physician with any intent to treat him. It must be conceded that when the examination was made it was not in contemplation, either of the physician or the plaintiff, that fie was to be treated. So that, if this is essential to a relationship, of physician and patient then clearly the privileged communication statute, has no application and the testimony of Dr. Jentgen was properly admitted. In my judgment such determination is too narrow, against .public policy . and not in keeping with the modern interpretation of physician and patient.
The statute says that a physician may not testify, concerning a communication made to him by nis patient in that relation, or his advice to his patient. When the plaintiff called upon the doctor in this case it was for the purpose of securing his opinion which was tantamonunt to advice, and, in probability, to cause the physician to act for fiiin dependent upon the result of his findings. The physician was in the employ of the plaintiff, his examination was made under circumstances which would ■ indicate that it was intended to be confidential. The result of his examination to be formulated, in his opinion, called upon him to exercise all of his skill as a physician as completely as if he had intended to prescribe for or otherwise treat the plaintiff. The relationship which the plaintiff thus sustained to the physician was that of patient as contemplated in the statute.
In this day of specialization in diagnosis it is common knowledge that a large proportion of the examiutions made by physicians specializing as X-ray experts, orthopedists, etc., are made without any intention that the physician consulted will treat the one seeking the advice or opinion.
If it is sound to say that in the situation presented in this case the plaintiff did not sustain the relationsip of patient, then it is but a step to say, in the situation set forth in the last paragraph, there is no relationship of physician and patient.
The purpose for which the physician may be consulted is broader than that he shall treat his patient and seek to-cure, nis disease or better his physical condition. It may be that it is desired that the professional skill be- brought, to bear upon the patient’s physical condition so that the physician will act for the patient. So it was in this case. The right of the plaintiff to have the expert adyice of the physician, respecting the bearing of his physical condition upon his .civil rights, was as important and should be as carefully pro*441tected as would his rights to be treated to correct such condition.
The statute, being of remedial nature, should be construed liberally and with reference to the evil it was designed to remedy.
The question presented is new in Ohio and has not been decided directly or inferentially. The cases cited in the majority opinion, in my judgment, are no authority whatever for the conclusion there reached. The writer of the majority opinion is quite frank in saying that every case cited is nothing more than obiter and a reading of •any and all of them is convincing that the, statement is correct.
The observation of Justice Pitney in the case of Arizona & New Mexico Ry. Co. v Clark, 235 U. S. 676 is, of course, worthy of the closest consideration in its application to the case but obviously it was the purest obiter and was announced in an opinion wherein the judgment was to the effect that the communication under consideration was privileged. The observation was made in a case wherein the subject matter was germane and it should be pertinent to support the principle that a doctor called to examine a patient for the purpose of testifying only may not at the instance of tne patient state what he said to the physician as to his physical condition, symptoms and sensations, Railway Co. v Files, 65 Oh St 403. But this is not the principle involved here.
The case cited and relied upon by the appellant, Ausdenmoore v Holzback, 89 Oh St 381, 382, does not touch our problem but holds that when and if the physician-patient relationship appears, then the physician may not testify either to communications of the patient byword of mouth nor communications received by the physician by the exhibition of the body or any part thereof to the physician.
There is substantial authority for the majority opinion not therein cited, which is made the subject of an annotation to Basil v Ford Motor Company, (Mich.) 107 A. L. R. 1495, and the general rule is stated as follows: In jurisdictions having a statute prohibiting a physician or surgeon from disclosing information acquired in attending a patient in a professional capacity,
“where the physician or surgeon is consulted for the purpose of examination only, and not for' treatment, communications made to him, or information acquired by him, on such examination, are not privileged.”
Cases in support of the rule are cite® from 15 states and the. United States* but Ohio is not among them. We will not undertake to analyze the cited cases but find that, upon examination, many of them were instances where examination was made by the physician by authority of law, upon consent of the plaintiff and another party, by a physician of the defendant for the purpose of testifying and no one presents facts parallel to the instant case.
The claim that the testimony of the physician m this case was privileged is supported by Doran v Cedar Rapids & M. C. Ry. Co., (Ia.) 90 N. W. 815, 6th syllabus, which holds that under Code §4608, which prohibits a physician from disclosing any confidential information where an injured party consults a physician and discloses to him his physical condition, he is prohibited from testifying as to such knowledge except with the consent of the injured party, although, he was consulted solely for the purpose of securing his testimony as a witness. In the opinion in discussing the question as page 818, it is said,
“Counsel for appellant urge that this' witness was not consulted as a physician with reference to the treatment of plaintiff but only for the purpose of securing his testimony as a witness and that, therefore, the statute does not apply to him. We are not referred to any authority which makes this distinction. It seems to us that .whenever an injured party consults a physician as physician, and discloses to him his physical condition, and . thus enables him to obtain information which, as an ordinary person, he would not have ob*442tained, such physician is prohibited from testifying with reference to the knowledge thus obtained, except with the consent of the injured party.”
The case of Sumpter et v National Grocery Company (Wash.) 78 P. (2d), 1087, in holding that the testimony of a physician who had examined the plaintiff was privileged, the court quoted the applicable statute of the state of Washington as follows:
“A regular physician or surgeon shall pot, without the consent of his patient, be examined in a civil action as to any information acquired in attending such patient, which was necessary to enable him to prescribe or act for the patient”. (Emphasis ours).
Although the emphasised part of this section is not in our statute in terms it certainly is to be read into the statute by intendment and that is the purpose which actuated the plaintiff in this case in consulting the physician and it established the relationship of patient on the part of the plaintiff to the physician. To like effect is Webb v Leowald Coal Co., (Cal.) 4 P. (2d.) 532, 77 A. L. R. 675, where it was held that the communication was privileged where an injured persons who, in order to aid her counsel in the preparation of her action for personal injuries, was examined by a physician who did not prescribe for or treat her. This is. a blue bottle case under a statute which provides that the physician may not be examined as to any information acquired in attending the patient, which was necessary to enable him to prescribe or act for the patient. Our statute provides that the physician may may not testify concerning communications made to him.by his patient in that relation. There can be no difference in the two statutes as to the facts requisite to establish the physician-patient relationship.
The testimony of the physician in this case as to information which he received from the plaintiff in his physical examination of him and his opinion to the plaintiff, were made in the relation of physician and patient and privileged and as the patient did not voluntarily release the physician from that privilege, the testimony should not have been admitted over objection and its admission, being erroneous, was in all probability prejudicial.
The judgment should be reversed.